— Case held, decision reserved, motion to relieve counsel’s assignment granted, and new counsel to be assigned. Memorandum: Respondent’s attorney was assigned on April 10, 1990 to perfect this appeal from an order of Cattaraugus County Family Court dated October 17, 1989, which found that respondent neglected her son, Josephryan, and placed him with the Cattaraugus County Department of Social Services. He has moved to be relieved of this assignment on the ground that no nonfrivolous issues exist on the appeal, and has filed a brief purporting to state all points which may arguably provide a basis for appeal. We find at least one nonfrivolous issue overlooked by counsel, i.e., whether the proof was sufficient to establish neglect. The record shows that respondent’s trial counsel argued at the end of the hearing, at which respondent offered no proof, that the petition should be dismissed because the proof of neglect was insufficient.
We, therefore, relieve counsel of his assignment and assign new counsel to file a brief addressing the above issue and any other nonfrivolous issues found by counsel upon a review of the record. (Appeal from Order of Cattaraugus County Family Court, Newman, J. — Neglect.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ.